Citation Nr: 0421172	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-03 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from September 1969 to April 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which increased the rating for the veteran's 
post-traumatic stress disorder (PTSD) from 30 to 50 percent.  
He appealed for a rating higher than 50 percent.

Because further development of the evidence is needed before 
deciding this appeal, the case is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on 
your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) became effective on November 9, 2000.  
Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
eliminate the requirement of submitting a well-grounded claim 
and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require that VA notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the 


Secretary of VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and his representative of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  See also Valiao v. 
Principi, 17 Vet. App. 229, 332 (2003) (implicitly holding 
that RO decisions and statements of the case may satisfy this 
requirement).  

In this case, the veteran was notified by the RO in January 
2002 that a VA rating examination would be scheduled (and it 
was conducted in February 2002).  However, other than citing 
the VCAA regulations in the statement of the case (SOC), the 
veteran has not been requested to provide information 
concerning any non-VA treatment records and only a single VA 
outpatient treatment (VAOPT) record of February 11, 2002, has 
been obtained since the prior VA rating examination in 
February 1996.

The report of the February 2002 VA rating examination does 
not reflect that the claims folder (c-file) was made 
available to the examiner for review of the veteran's 
pertinent medical history.  So another VA psychiatric 
examination is needed to determine the current severity of 
his PTSD, with consideration of his pertinent medical 
history, so the resulting opinion provided is well informed.  
See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

Accordingly, the case is remanded to the RO for the following 
development and consideration: 

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.

2.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for his service connection PTSD, 
if any.  Ask that he complete and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of each private care provider 
since February 1996.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

3.  Also obtain all records of VA treatment, 
evaluation or observation of the veteran since 
1996 and associate them with the claims file.  

4.  Thereafter, schedule the veteran for a VA 
psychiatric examination to assess the current 
severity of his PTSD.

Please specifically indicate how the symptoms 
attributable to the PTSD affect the veteran both 
occupationally and socially in terms of the 
applicable rating criteria.  This includes 
providing a Global Assessment of Functioning 
(GAF) score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  
And explain what the assigned score means.  
Furthermore, indicate whether the veteran's 
service-connected disability, alone, precludes 
substantially gainful employment.  Discuss the 
rationale for the opinion.

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

5.  Then readjudicate the claim for a rating 
higher than 50 percent for the PTSD.  If the 
benefit sought on appeal is not granted, 
prepare a supplemental statement of the case 
(SSOC) and send it to the veteran and his 
representative.  Give them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112). 

	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

